


Exhibit 10.22






RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:




Greenberg Traurig, LLP
3290 Northside Parkway N.W.
Suite 400
Atlanta, Georgia 30327
Attention: Michael Leveille, Esq.
 



DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
FABRICA INTERNATIONAL, INC.,
a California corporation, as grantor
(Grantor)
to
FIDELITY NATIONAL TITLE COMPANY,
a California corporation
(Trustee)
for the benefit of
WELLS FARGO BANK, N.A.,
a national banking association,
as agent for the Lenders, as beneficiary
(Agent for Lenders)
            
ATTENTION COUNTY RECORDER: THIS INSTRUMENT IS INTENDED TO BE EFFECTIVE AS A
FINANCING STATEMENT FILED AS A FIXTURE FILING PURSUANT TO SECTION 9502 OF THE
CALIFORNIA COMMERCIAL CODE. PORTIONS OF THE GOODS COMPRISING A PART OF THE
MORTGAGED PROPERTY ARE OR ARE TO BECOME FIXTURES RELATED TO THE LAND DESCRIBED
IN EXHIBIT A HERETO. THIS INSTRUMENT IS TO BE FILED FOR RECORD IN THE RECORDS OF
THE COUNTY WHERE DEEDS OF TRUST ON REAL PROPERTY ARE RECORDED AND SHOULD BE
INDEXED AS BOTH A DEED OF TRUST AND AS A FINANCING STATEMENT COVERING FIXTURES.
THE ADDRESSES OF GRANTOR (DEBTOR) AND AGENT (SECURED PARTY) ARE SPECIFIED IN THE
FIRST PARAGRAPH ON THE FIRST PAGE OF THIS INSTRUMENT.



--------------------------------------------------------------------------------




DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (this “Deed of Trust”) is made as of _________ ___, 2011, by
FABRICA INTERNATIONAL, INC., a California corporation, having its principal
place of business at 2208 S. Hamilton Street, Dalton, Georgia 30721, as grantor
(“Grantor”) to Fidelity National Title Company, a California corporation, having
an address at 1300 Dove Street, Suite 310, Newport Beach, CA 92660, as trustee
(“Trustee”) for the benefit of WELLS FARGO BANK, N.A., a national banking
association, as agent for the Lenders (as defined below) having an address of
3100 W. End Avenue, Nashville, Tennessee 37203, as grantee (“Agent”).
W I T N E S S E T H:
WHEREAS, this Deed of Trust is given to secure a loan (the “Loan”) in the
maximum principal sum of Eleven Million Sixty-Two Thousand Five Hundred and
No/100 Dollars ($11,062,500) advanced pursuant to that certain Credit Agreement,
dated as of _________ ___, 2011, by and among Grantor, Candlewick Yarns, LLC, an
Alabama limited liability company (“Candlewick”), The Dixie Group, Inc., a
Tennessee corporation (“Dixie”), Masland Carpets, LLC, a Georgia limited
liability company (“Masland”; together with Grantor, Dixie and Candlewick, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as “Borrowers”), the lenders party thereto
from time to time (such Lenders, together with their respective successors and
assigns in such capacity, each, individually, a “Lender” and, collectively, the
“Lenders”), and Agent (as the same may hereafter be amended, restated, replaced,
supplemented, renewed, extended or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, each of Dixie, Candlewick, and Masland is an affiliate of Grantor;
WHEREAS, Borrowers desire to secure the payment and performance of all of their
obligations under the Credit Agreement and the other Loan Documents; and
WHEREAS, this Deed of Trust is given pursuant to the Credit Agreement, and
payment, fulfillment, and performance by Borrowers of their obligations
thereunder and under the other Loan Documents are secured hereby, and each and
every term and provision of the Credit Agreement, including the rights,
remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties therein, are hereby incorporated
by reference herein as though set forth in full and shall be considered a part
of this Deed of Trust.
NOW THEREFORE, in consideration of the making of the Loan by Lenders, and the
other obligations contemplated hereby, covenants, agreements, representations
and warranties set forth in this Deed of Trust:

--------------------------------------------------------------------------------




Article I - GRANTS OF SECURITY
Section 1.1    Property Mortgaged
Grantor does hereby irrevocably mortgage, grant, bargain, sell, pledge, assign,
warrant, transfer, convey and grant a security interest, with power of sale, to
Trustee for the benefit of Agent and its successors and assigns, to and under
the following property, rights, interests and estates now owned, or hereafter
acquired by Grantor (collectively, the “Property”):
(a)Land
The real property located in the City of Santa Ana, County of Orange, State of
California more particularly described in Exhibit A attached hereto and a part
hereof (the “Land”);
(b)Additional Land
All additional lands, estates and development rights hereafter acquired by
Grantor for use in connection with the Land and the development of the Land and
all additional lands and estates therein which may, from time to time, by
supplemental mortgage or otherwise be expressly made subject to the lien of this
Deed of Trust;
(c)Improvements
The buildings, structures, fixtures, additions, enlargements, extensions,
modifications, repairs, replacements and improvements now or hereafter erected
or located on the Land (collectively, the “Improvements”);
(d)Easements
All easements, rights-of-way or use, rights, strips and gores of land, streets,
ways, alleys, passages, sewer rights, water, water courses, water rights and
powers, air rights and development rights, and all estates, rights, titles,
interests, privileges, liberties, servitudes, tenements, hereditaments and
appurtenances of any nature whatsoever, in any way now or hereafter belonging,
relating or pertaining to the Land and the Improvements and the reversions and
remainders, and all land lying in the bed of any street, road or avenue, opened
or proposed, in front of or adjoining the Land, to the center line thereof and
all the estates, rights, titles, interests, rights of dower, rights of curtesy,
property, possession, claim and demand whatsoever, both at law and in equity, of
Grantor of, in and to the Land and the Improvements and every part and parcel
thereof, with the appurtenances thereto (collectively, the “Easements”);
(e)Equipment
All “equipment,” as such term is defined in Article 9 of the Uniform Commercial
Code (as hereinafter defined), now owned or hereafter acquired by Grantor, which
is used at or in connection with the Improvements or the Land or is located
thereon or therein (including, but not limited to, all machinery, equipment,
furnishings, and electronic data-processing and other office equipment now owned
or hereafter acquired by Grantor and any and all additions, substitutions and

--------------------------------------------------------------------------------




replacements of any of the foregoing), together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto (collectively, the “Equipment”). Notwithstanding the foregoing,
Equipment shall not include any property belonging to tenants under leases
except to the extent that Grantor shall have any right or interest therein;
(f)Fixtures
All Equipment now owned, or the ownership of which is hereafter acquired, by
Grantor which is so related to the Land and Improvements forming part of the
Property that it is deemed fixtures or real property under the law of the
particular state in which the Equipment is located, including, without
limitation, all building or construction materials intended for construction,
reconstruction, alteration or repair of or installation on the Property,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Improvements
or the Land, including, but not limited to, engines, devices for the operation
of pumps, pipes, plumbing, call and sprinkler systems, fire extinguishing
apparatuses and equipment, heating, ventilating, incinerating, electrical, air
conditioning and air cooling equipment and systems, gas and electric machinery,
appurtenances and equipment, pollution control equipment, security systems,
disposals, dishwashers, refrigerators and ranges, recreational equipment and
facilities of all kinds, and water, gas, electrical, storm and sanitary sewer
facilities, utility lines and equipment (whether owned individually or jointly
with others, and, if owned jointly, to the extent of Grantor’s interest therein)
and all other utilities whether or not situated in easements, all water tanks,
water supply, water power sites, fuel stations, fuel tanks, fuel supply, and all
other structures, together with all accessions, appurtenances, additions,
replacements, betterments and substitutions for any of the foregoing and the
proceeds thereof (collectively, the “Fixtures”). Notwithstanding the foregoing,
“Fixtures” shall not include any property which tenants are entitled to remove
pursuant to leases except to the extent that Grantor shall have any right or
interest therein;
(g)Personal Property
All furniture, furnishings, objects of art, machinery, goods, tools, supplies,
appliances, general intangibles, contract rights, accounts, accounts receivable,
franchises, licenses, certificates and permits, and all other personal property
of any kind or character whatsoever as defined in and subject to the provisions
of the Uniform Commercial Code, as adopted and enacted by the state or states
where any of the Property is located (the “Uniform Commercial Code”), whether
tangible or intangible, other than Fixtures, which are now or hereafter owned by
Grantor and which are located within or about the Land and the Improvements,
together with all accessories, replacements and substitutions thereto or
therefor and the proceeds thereof (collectively, the “Personal Property”), and
the right, title and interest of Grantor in and to any of the Personal Property
which may be subject to any security interest (as defined in the Uniform
Commercial Code) superior in lien to the lien of this Deed of Trust and all
proceeds and products of the above;
(h)Leases and Rents
All leases, subleases or subsubleases, lettings, licenses, concessions or other
agreements (whether written or oral) pursuant to which any Person is granted a
possessory interest

--------------------------------------------------------------------------------




in, or right to use or occupy all or any portion of the Land and the
Improvements, and every modification, amendment or other agreement relating to
such leases, subleases, subsubleases, or other agreements entered into in
connection with such leases, subleases, subsubleases, or other agreements and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto,
heretofore or hereafter entered into (collectively, the “Leases”), whether
before or after the filing by or against Grantor of any petition for relief
under the Bankruptcy Code and all right, title and interest of Grantor, its
successors and assigns therein and thereunder, including, without limitation,
cash or securities deposited thereunder to secure the performance by the lessees
of their obligations thereunder and all rents, additional rents, revenues,
issues and profits (including all oil and gas or other mineral royalties and
bonuses) from the Land and the Improvements whether paid or accruing before or
after the filing by or against Grantor of any petition for relief under the
Bankruptcy Code (collectively, the “Rents”) and all proceeds from the sale or
other disposition of the Leases and the right to receive and apply the Rents to
the payment of the Secured Obligations;
(i)Condemnation Awards
All awards or payments, including interest thereon, which may heretofore and
hereafter be made with respect to the Property, whether from the exercise of the
right of eminent domain (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of the right), or for a change of
grade, or for any other injury to or decrease in the value of the Property;
(j)Insurance Proceeds
All proceeds in respect of the Property under any insurance policies covering
the Property, including, without limitation, the right to receive and apply the
proceeds of any insurance, judgments, or settlements made in lieu thereof, for
damage to the Property (the “Insurance Proceeds”).
(k)Tax Certiorari
All refunds, rebates or credits in connection with reduction in real estate
taxes and assessments charged against the Property as a result of tax certiorari
or any applications or proceedings for reduction;
(l)Conversion
All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing including, without limitation, proceeds of insurance and condemnation
awards, into cash or liquidation claims;
(m)Rights
The right, in the name and on behalf of Grantor, to appear in and defend any
action or proceeding brought with respect to the Property and to commence any
action or proceeding to

--------------------------------------------------------------------------------




protect the interest of Agent or any Secured Party in the Property;
(n)Agreements
All agreements, contracts, certificates, instruments, franchises, permits,
licenses, plans, specifications and other documents, now or hereafter entered
into, and all rights therein and thereto, respecting or pertaining to the use,
occupation, construction, management or operation of the Land and any part
thereof and any Improvements or any business or activity conducted on the Land
and any part thereof and all right, title and interest of Grantor therein and
thereunder, including, without limitation, the right, upon the happening of any
default hereunder, to receive and collect any sums payable to Grantor
thereunder;
(o)Trademarks
All tradenames, trademarks, servicemarks, logos, copyrights, goodwill, books and
records and all other general intangibles relating to or used in connection with
the operation of the Property;
(p)Accounts
All reserves, escrows and deposit accounts maintained by Grantor with respect to
the Property;
(q)Uniform Commercial Code Property
All documents, instruments, chattel paper and intangibles, as the foregoing
terms are defined in the Uniform Commercial Code, and general intangibles
relating to the Property;
(r)Proceeds
All proceeds of any of the foregoing, including, without limitation, proceeds of
insurance and condemnation awards, whether in cash or in liquidation or other
claims, or otherwise;
AND without limiting any of the other provisions of this Deed of Trust, to the
extent permitted by applicable law, Grantor hereby expressly grants to Agent, as
secured party, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions; it being understood and agreed that the
Easements, Improvements and Fixtures are part and parcel of the Land (the Land,
Easements, Improvements and Fixtures are collectively referred to as the “Real
Property”) appropriated to the use thereof and, whether affixed or annexed to
the Real Property or not, shall for the purposes of this Deed of Trust be deemed
conclusively to be real estate and subject to this Deed of Trust. THE TERM
“PROPERTY” SHALL NOT INCLUDE ANY ITEMS OF PERSONAL PROPERTY IN WHICH AGENT HAS
OBTAINED AND PERFECTED A SECURITY INTEREST UNDER SEPARATE INSTRUMENTS.
Section 1.2    Assignment of Rents
Grantor hereby absolutely and unconditionally assigns to Agent all of Grantor’s
right, title

--------------------------------------------------------------------------------




and interest in and to all current and future Leases and Rents; it being
intended by Grantor that this assignment constitutes a present, absolute
assignment and not an assignment for additional security only. Nevertheless,
subject to the terms of the Credit Agreement and Section 7.1(h) of this Deed of
Trust, Agent grants to Grantor a revocable license to collect, receive, use and
enjoy the Rents and Grantor shall hold the Rents, or a portion thereof
sufficient to discharge all current sums due on the Secured Obligations, for use
in the payment of such sums.
Section 1.3    Security Agreement
(a)    This Deed of Trust is both a real property mortgage and a “security
agreement” within the meaning of the Uniform Commercial Code. The Property
includes both real and personal property and all other rights and interests,
whether tangible or intangible in nature, of Grantor in the Property. By
executing and delivering this Deed of Trust, Grantor hereby grants to Agent, as
security for the Secured Obligations (as hereinafter defined), a security
interest in the Property to the extent that the Property may be subject to the
Uniform Commercial Code (said portion of the Property so subject to the Uniform
Commercial Code being called the “Personal Property Collateral”). If an Event of
Default shall occur and be continuing, Agent, in addition to any other rights
and remedies which it may have, shall have and may exercise immediately and
without demand, any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing, the right to take possession of the Personal
Property Collateral or any part thereof, and to take such other measures as
Agent may deem necessary for the care, protection and preservation of the
Personal Property Collateral. Upon request or demand of Agent after the
occurrence and during the continuance of an Event of Default, Grantor shall, at
its expense, assemble the Personal Property Collateral and make it available to
Agent at a convenient place (at the Land if tangible property) reasonably
acceptable to Agent. Grantor shall pay to Agent on demand any and all expenses,
including reasonable legal expenses and attorneys’ fees, incurred or paid by
Agent, individually and/or as agent for the Lender Group and any Bank Product
Provider (collectively, the “Secured Parties”), in protecting Agent’s and any
other Secured Party’s interest in the Personal Property Collateral and in
enforcing its rights hereunder with respect to the Personal Property Collateral
after the occurrence and during the continuance of an Event of Default. Any
notice of sale, disposition or other intended action by Agent with respect to
the Personal Property Collateral sent to Grantor in accordance with the
provisions hereof at least ten (10) business days prior to such action, shall,
except as otherwise provided by applicable law, constitute reasonable notice to
Grantor. The proceeds of any disposition of the Personal Property Collateral, or
any part thereof, may, except as otherwise required by applicable law, be
applied by Agent to the payment of the Secured Obligations in such priority and
proportions as Agent in its discretion shall deem proper. Grantor’s (debtor’s)
principal place of business is as set forth on page one hereof and the address
of Agent (secured party) is as set forth on page one hereof. To the extent
permitted by law, Grantor and Agent agree that with respect to all items of
Personal Property which are or will become fixtures on the Land, this Deed of
Trust, upon recording or registration in the real estate records of the proper
office, shall constitute a “fixture filing” within the meaning of Sections 9313
and 9402 of the California Commercial Code. Grantor is the record owner of the
Land. The foregoing notwithstanding, to the extent of a conflict between the
terms of this Section 1.3(a) and the terms of the Security Agreement, the terms
of the Security Agreement shall control.

--------------------------------------------------------------------------------






(b)    By exercising any of Agent’s rights or remedies under Section 1.3,
Grantor acknowledges and agrees that Agent shall not be deemed to have exercised
any equitable right of setoff, foreclosed any statutory banker’s lien, initiated
or prosecuted any “action” to enforce the rights and obligations secured by this
Deed of Trust, or the loan documents, as the term “action” is used in California
Code of Civil Procedure Section 726 (“Section 726”), or to have violated the
“Security First” principle of Section 726. Accordingly, the exercise of any or
all of Agent’s rights and remedies under Section 1.3 shall not in any way
prejudice or affect Agent’s right to initiate and complete a judicial or
non-judicial foreclosure under this Deed of Trust. This Deed of Trust evidences
the consensual granting of a personal property security interest in any reserves
as permitted by the Uniform Commercial Code; the parties do not intend that the
exercise by Agent of any of its rights or remedies hereunder shall have any
different consequences under Section 726 than the exercise of rights or remedies
under any other security agreement under which a secured party has been granted
a security interest in other types of personal property.


Section 1.4    Fixture Filing
Certain of the Property is or will become “fixtures” (as that term is defined in
the Uniform Commercial Code) on the Land, and this Deed of Trust, upon being
filed for record in the real estate records of the city or county wherein such
fixtures are situated, shall operate also as a financing statement filed as a
fixture filing in accordance with the applicable provisions of said Uniform
Commercial Code upon such of the Property that is or may become fixtures.
Grantor’s identification number issued by the State of California is C0706763.
Section 1.5    Future Advances. This Deed of Trust secures not only existing
indebtedness or advances made contemporaneously with the execution hereof, if
any, but also future principal advances (with all interest thereon), to or for
the benefit of any Borrower, made pursuant to the terms of the Loan Documents
(as the same may be amended or supplemented from time to time), the terms of all
of which are incorporated herein by reference, whether such advances are
obligatory, optional, or both, to the same extent as if such future advances
were made contemporaneously with the execution of this Deed of Trust, even
though no advance may have been made at the time of execution of this Deed of
Trust and even though no indebtedness is outstanding at the time any advance is
made, and any liens attaching to the Property after the date hereof shall be
under, subject and subordinate to all indebtedness, including, without
limitation, future advances (regardless of when made), secured hereby. This Deed
of Trust shall also secure, in addition to the principal amount specified
herein, interest, service charges and any disbursements made for the payment of
taxes, assessments, maintenance, care, protection or insurance on the Property,
with interest on such disbursements.
CONDITIONS TO GRANT
TO HAVE AND TO HOLD the above granted and described Property unto Trustee for
and on behalf of Agent and to the use and benefit of Agent and Trustee for their
successors and assigns, forever;
IN TRUST, WITH POWER OF SALE, to secure payment to Agent of the Secured

--------------------------------------------------------------------------------




Obligations at the time and in the manner provided for payment thereof in the
Credit Agreement and in this Deed of Trust and to secure performance of the
Secured Obligations.
PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrowers shall well and truly pay to Agent the Secured Obligations at the time
and in the manner provided in the Credit Agreement and this Deed of Trust, shall
well and truly perform the Secured Obligations and shall well and truly abide by
and comply with each and every covenant and condition set forth herein and in
the Credit Agreement and the other Loan Documents, these presents and the estate
hereby granted shall cease, terminate and be void; provided, however, that
Grantor’s obligation to indemnify and hold harmless Agent and the Secured
Parties pursuant to the provisions hereof shall survive any such payment or
release.
Article II - SECURED OBLIGATIONS
Section 2.1    Secured Obligations
This Deed of Trust and the grants, assignments and transfers made in Article I
hereof are given for the purpose of securing all of the following, whether now
existing or hereafter arising, (a) all Obligations, including, without
limitation, all obligations and liabilities, of Grantor and/or certain of its
affiliates to Agent or any Secured Party (i) under or in connection with the
Credit Agreement and (ii) under or in connection with any other Loan Documents
and all other instruments, agreements, and documents evidencing, securing, or
supporting the Loan or the Secured Obligations, as each of the same my be
amended, modified, renewed, extended or replaced from time to time; (b) all Bank
Product Obligations, (c) the payment and performance of all other debts,
covenants and agreements of or by Grantor and/or its affiliates to or for the
benefit of the Agent, now arising or hereafter accruing in respect of the Loan
while this Deed of Trust is still undischarged of record; and (d) any and all
additional advances made or costs or expenses incurred by Agent to protect or
preserve the Property or the security interest created hereby, or for taxes,
assessments or insurance premiums as hereinafter provided, or for performance of
any of Grantor’s obligations hereunder, or for any other purpose provided herein
(whether or not the original Grantor remains the owner of the Property at the
time such advances are made or reasonable costs or expenses incurred)
(collectively, the “Secured Obligations”).
Article III - GRANTOR COVENANTS
Grantor covenants and agrees that throughout the term of the Loan:
Section 3.1    Payment of Debt
Grantor will pay the Secured Obligations at the time and in the manner provided
in the Credit Agreement and this Deed of Trust.
Section 3.2    Incorporation by Reference
All the covenants, conditions and agreements contained in (a) the Credit
Agreement and (b) all and any of the other Loan Documents, are hereby made a
part of this Deed of Trust to the

--------------------------------------------------------------------------------




same extent and with the same force as if fully set forth herein.
Section 3.3    Maintenance of Property
Grantor shall cause the Property to be maintained in a good and safe condition
and repair. The Improvements, the Fixtures, the Equipment and the Personal
Property shall not be removed, demolished or materially altered (except for
normal replacement of the Fixtures, the Equipment or the Personal Property,
tenant finish and refurbishment of the Improvements) without the consent of
Agent. Grantor shall promptly repair, replace or rebuild any part of the
Property which may be destroyed by any Casualty or become damaged, worn or
dilapidated or which may be affected by any Condemnation, and shall complete and
pay for any structure at any time in the process of construction or repair on
the Land. Grantor authorizes Agent to collect and receive any and all Insurance
Proceeds and authorizes and directs the issuer of all insurance policies
insuring against loss or damage to the Property to make payment for all losses
directly to Agent, instead of to Grantor and Agent jointly, as more specifically
described in the Credit Agreement. In the event that the issuer of any such
insurance policy fails to disburse directly or solely to Agent but disburses
instead either solely to Grantor or to Grantor and Agent, jointly, Grantor shall
immediately endorse and transfer such proceeds to Agent. Upon Grantor’s failure
to do so, Agent may execute such endorsements or transfers from and in the name
of Grantor, and Grantor hereby irrevocably appoints Agent as Grantor’s agent and
attorney-in-fact so to do.
Section 3.4    Waste
Grantor shall not commit or suffer any waste of the Property or make any change
in the use of the Property which will in any way materially increase the risk of
fire or other hazard arising out of the operation of the Property, or take any
action that might invalidate or allow the cancellation of any Policy, or do or
permit to be done thereon anything that may in any way materially impair the
value of the Property or the security of this Deed of Trust. Grantor will not,
without the prior written consent of Agent, permit any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Land, regardless of the depth thereof or the method of
mining or extraction thereof.
Section 3.5    Payment for Labor and Materials
a.Grantor will promptly pay when due all bills and costs for labor, materials,
and specifically fabricated materials (“Labor and Material Costs”) incurred in
connection with the Property and never permit to exist beyond the due date
thereof in respect of the Property or any part thereof any lien or security
interest, even though inferior to the liens and the security interests hereof,
and in any event never permit to be created or exist in respect of the Property
or any part thereof any other or additional lien or security interest other than
the liens or security interests hereof except for the Permitted Liens.
b.After prior written notice to Agent, Grantor, at its own expense, may contest
by appropriate legal proceeding, promptly initiated and conducted in good faith
and with due diligence, the amount or validity or application in whole or in
part of any of the Labor and Material Costs, provided that (i) no Event of
Default has occurred and is continuing, (ii) Grantor is permitted

--------------------------------------------------------------------------------




to do so under the provisions of any other mortgage, deed of trust or deed to
secure debt affecting the Property, (iii) such proceeding shall suspend the
collection of the Labor and Material Costs from Grantor and from the Property or
Grantor shall have paid all of the Labor and Material Costs under protest,
(iv) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Grantor is subject and
shall not constitute a default thereunder, (v) neither the Property nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost, and (vi) Grantor shall have furnished the security
as may be required in the proceeding, or as may be reasonably requested by Agent
to insure the payment of any contested Labor and Material Costs, together with
all interest and penalties thereon.
Section 3.6    Performance of Other Agreements
Grantor shall observe and perform each and every term, covenant and provision to
be observed or performed by Grantor pursuant to the Credit Agreement, any other
Loan Document and any other agreement or recorded instrument affecting or
pertaining to the Property and any amendments, modifications or changes thereto.
Section 3.7    Inspection
Grantor shall permit Agent and its agents, representatives and employees to
inspect the Property and all books and records of Grantor located thereon. In
the event that Agent at any time has reasonable basis to believe that there may
be a material violation of any Environmental Law by Grantor or otherwise related
to the Property, or any material liability arising under any Environmental Law
related to the Property, Grantor shall permit Agent and its agents,
representatives and employees to conduct such environmental and engineering
studies as Agent may require. Provided that no Event of Default exists, all such
testing and investigation shall be conducted at reasonable times and upon
reasonable prior notice to Grantor, and shall not unreasonably interfere with
the business operations of Grantor on the Property, and Agent and its agents,
representatives and employees shall comply with all rules and regulations of
Governmental Authorities having jurisdiction over the Property. Agent shall
restore the Property to the condition it was in immediately prior to such
testing and investigation.
Section 3.8    Title
Grantor has good, marketable and insurable fee simple title to the real property
comprising part of the Property and good title to the balance of such Property,
free and clear all Liens whatsoever except the Permitted Liens, such other Liens
as are permitted pursuant to the Loan Documents and the Liens created by the
Loan Documents. The Permitted Liens in the aggregate do not materially and
adversely affect the value, operation or use of the Property or Borrowers’
ability to repay the Loan. This Deed of Trust, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed in connection therewith, will create (a) a
valid, perfected first priority lien on the Property, subject only to Permitted
Liens and the Liens created by the Loan Documents and (b) perfected security
interests in and to, and perfected collateral assignments of, all personalty
(including the Leases), all in accordance with the terms thereof, in each case
subject only to any applicable Permitted Liens, such other Liens as are
permitted pursuant to the Loan Documents and the Liens created by the Loan
Documents. There are no claims

--------------------------------------------------------------------------------




for payment for work, labor or materials affecting the Property which are past
due and are or may become a lien prior to, or of equal priority with, the Liens
created by the Loan Documents unless such claims for payments are being
contested in accordance with the terms and conditions of this Deed of Trust.
Section 3.9    Greater Estate
In the event that Grantor is the owner of a leasehold estate with respect to any
portion of the Land and/or the Improvements and Grantor obtains a fee estate in
such portions of the Land and/or the Improvements, then, such fee estate shall
automatically, and without further action of any kind on the part of the
Grantor, be and become subject to the security title and lien hereof.
Article IV - OBLIGATIONS AND RELIANCES
Section 4.1    Relationship of Grantor and Agent
The relationship between Grantor and Agent (and the Secured Parties) is solely
that of debtor and creditor, and Agent has no fiduciary or other special
relationship with Grantor, and no term or condition of any of the Credit
Agreement, this Deed of Trust and the other Loan Documents shall be construed so
as to deem the relationship between Grantor and Agent (and the Secured Parties)
to be other than that of debtor and creditor.
Section 4.2    No Reliance on Agent
. The general partners, members, principals and (if Grantor is a trust)
beneficial owners of Grantor are experienced in the ownership and operation of
properties similar to the Property, and Grantor and Agent (and the Secured
Parties) are relying solely upon such expertise and business plan in connection
with the ownership and operation of the Property. Grantor is not relying on
Agent’s (or any Secured Party’s) expertise, business acumen or advice in
connection with the Property.
Section 4.3    No Agent Obligations
a.Notwithstanding the provisions of Subsections 1.1(h) and (n) or Section 1.2,
Agent is not undertaking the performance of (i) any obligations under the
Leases; or (ii) any obligations with respect to such agreements, contracts,
certificates, instruments, franchises, permits, trademarks, licenses and other
documents.
b.
By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Agent pursuant to this Deed of Trust, the Credit
Agreement or the other Loan Documents, including, without limitation, any
officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Agent shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or effectiveness of same, and such acceptance or approval thereof shall
not constitute any warranty or affirmation with

--------------------------------------------------------------------------------




respect thereto by Agent.
Section 4.4    Reliance
Grantor recognizes and acknowledges that in accepting the Credit Agreement, this
Deed of Trust and the other Loan Documents, Agent (and each Secured Party) is
expressly and primarily relying on the truth and accuracy of the warranties and
representations set forth in this Deed of Trust and Article 4 of the Credit
Agreement without any obligation to investigate the Property and notwithstanding
any investigation of the Property by Agent (or any Secured Party); that such
reliance existed on the part of Agent (and each Secured Party) prior to the date
hereof, that the warranties and representations are a material inducement to
Agent (and each Secured Party) in making the Loan; and that Agent (and each
Secured Party) would not be willing to make the Loan and accept this Deed of
Trust in the absence of the warranties and representations as set forth in
Article 4 of the Credit Agreement.
Article V - FURTHER ASSURANCES
Section 5.1    Recording of Deed of Trust, etc
Grantor forthwith upon the execution and delivery of this Deed of Trust and
thereafter, from time to time, will cause this Deed of Trust and any of the
other Loan Documents creating a lien or security interest or evidencing the lien
hereof upon the Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Agent
(and the other Secured Parties) in, the Property. Grantor will pay all taxes,
filing, registration or recording fees, and all expenses incident to the
preparation, execution, acknowledgment and/or recording of this Deed of Trust,
the other Loan Documents, any note, deed of trust or mortgage supplemental
hereto, any security instrument with respect to the Property and any instrument
of further assurance, and any modification or amendment of the foregoing
documents, and all federal, state, county and municipal taxes, duties, imposts,
assessments and charges arising out of or in connection with the execution and
delivery of this Deed of Trust, any deed of trust or mortgage supplemental
hereto, any security instrument with respect to the Property or any instrument
of further assurance, and any modification or amendment of the foregoing
documents, except where prohibited by law so to do.
Section 5.2    Further Acts, etc
Grantor will, at the cost of Grantor, and without expense to Agent or any of the
Secured Parties, do, execute, acknowledge and deliver all and every further
acts, deeds, conveyances, deeds of trust, mortgages, assignments, notices of
assignments, transfers and assurances as Agent shall, from time to time,
reasonably require, for the better assuring, conveying, assigning, transferring,
and confirming unto Agent the property and rights hereby mortgaged, deeded,
granted, bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred or intended now or hereafter so to be, or which Grantor may be or
may hereafter become bound to convey or assign to Agent or for carrying out the
intention or facilitating the performance of the terms of this Deed of Trust or
for filing, registering or recording this Deed of Trust, or for complying with
all Legal

--------------------------------------------------------------------------------




Requirements. Grantor, on demand, will execute and deliver, and in the event it
shall fail to so execute and deliver, hereby authorizes Agent to execute in the
name of Grantor or without the signature of Grantor to the extent Agent may
lawfully do so, one or more financing statements to evidence more effectively
the security interest of Agent in the Property. Grantor grants to Agent an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Agent at
law and in equity, including without limitation, such rights and remedies
available to Agent pursuant to this Section 5.2.
Section 5.3    Changes in Tax, Debt, Credit and Documentary Stamp Laws
 
a.If any law is enacted or adopted or amended after the date of this Deed of
Trust which deducts the Secured Obligations from the value of the Property for
the purpose of taxation or which imposes a tax, either directly or indirectly,
on the Secured Obligations or Agent’s interest in the Property, Grantor will pay
the tax, with interest and penalties thereon, if any. If Agent is advised by
counsel chosen by it that the payment of tax by Grantor would be unlawful or
taxable to Agent or unenforceable or provide the basis for a defense of usury,
then Agent shall have the option by written notice of not less than one hundred
twenty (120) days to declare the Secured Obligations immediately due and
payable.
b.Grantor will not claim or demand or be entitled to any credit or credits on
account of the Secured Obligations for any part of the Taxes or other charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of this Deed of Trust or
the Secured Obligations. If such claim, credit or deduction shall be required by
law, Agent shall have the option, by written notice of not less than one hundred
twenty (120) days, to declare the Secured Obligations immediately due and
payable.
c.If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to this Deed of Trust, or any of the other Loan Documents or impose any
other tax or charge on the same, Grantor will pay for the same, with interest
and penalties thereon, if any.
Section 5.4    Replacement Documents
Upon receipt of an affidavit of an officer of Agent as to the loss, theft,
destruction or mutilation of any Loan Document which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of such
Loan Document, Grantor will issue, in lieu thereof, a replacement Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Loan Document in the
same principal amount thereof and otherwise of like tenor.
Article VI - DUE ON SALE/ENCUMBRANCE
Section 6.1    Agent Reliance
Grantor acknowledges that Agent has examined and relied on the experience of
Grantor

--------------------------------------------------------------------------------




in owning and operating properties such as the Property in agreeing to make the
Loan, and will continue to rely on Grantor’s ownership of the Property as a
means of maintaining the value of the Property as security for the payment and
performance of the Secured Obligations. Grantor acknowledges that Agent has a
valid interest in maintaining the value of the Property so as to ensure that,
should Borrowers default in the payment or performance of the Secured
Obligations, Agent can recover the Secured Obligations by a sale of the
Property.
Section 6.2    No Sale/Encumbrance
Grantor shall not sell or otherwise transfer the Property or any part thereof or
any interest therein or permit or suffer the Property or any part thereof or any
interest therein to be sold or otherwise transferred other than as expressly
permitted pursuant to the terms of the Credit Agreement.
Article VII - RIGHTS AND REMEDIES UPON DEFAULT
Section 7.1    Remedies
Upon the occurrence and during the continuance of any Event of Default and the
decision of Agent to exercise any rights or remedies available to it in
accordance with the terms of the Credit Agreement, Grantor agrees that Agent may
take such action authorized under applicable law, without notice or demand, as
it deems advisable to protect and enforce its rights against Grantor and in and
to the Property, including, but not limited to, the following actions, each of
which may be pursued concurrently or otherwise, at such time and in such order
as Agent may determine, in its sole discretion, without impairing or otherwise
affecting the other rights and remedies of Agent:
(a)declare the entire unpaid Secured Obligations to be immediately due and
payable;
(b)institute proceedings, judicial or otherwise, for the complete foreclosure of
this Deed of Trust under any applicable provision of law, in which case the
Property or any interest therein may be sold for cash or upon credit in one or
more parcels or in several interests or portions and in any order or manner;
(c)with or without entry, to the extent permitted and pursuant to the procedures
provided by applicable law, institute proceedings for the partial foreclosure of
this Deed of Trust for the portion of the Secured Obligations then due and
payable, subject to the continuing lien and security interest of this Deed of
Trust for the balance of the Secured Obligations not then due, unimpaired and
without loss of priority;
(d)sell for cash or upon credit the Property or any part thereof and all estate,
claim, demand, right, title and interest of Grantor therein and rights of
redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law;
(e)institute an action, suit or proceeding in equity for the specific
performance

--------------------------------------------------------------------------------




of any covenant, condition or agreement contained herein, in the Credit
Agreement or in the other Loan Documents;
(f)recover judgment on the Credit Agreement either before, during or after any
proceedings for the enforcement of this Deed of Trust or the other Loan
Documents;
(g)apply for the appointment of a receiver, trustee, liquidator or conservator
of the Property, without notice and without regard for the adequacy of the
security for the Secured Obligations and without regard for the solvency of
Grantor, any other Borrower, or any Guarantor with respect to the Loan or of any
Person liable for the payment of the Secured Obligations;
(h)the license granted to Grantor under Section 1.2 hereof shall automatically
be revoked and Agent may enter into or upon the Property, either personally or
by its agents, nominees or attorneys and dispossess Grantor and its agents and
servants therefrom, without liability for trespass, damages or otherwise and
exclude Grantor and its agents or servants wholly therefrom, and take possession
of all books, records and accounts relating thereto and Grantor agrees to
surrender possession of the Property and of such books, records and accounts to
Agent upon demand, and thereupon Agent may (i) use, operate, manage, control,
insure, maintain, repair, restore and otherwise deal with all and every part of
the Property and conduct the business thereat; (ii) complete any construction on
the Property in such manner and form as Agent deems advisable; (iii) make
alterations, additions, renewals, replacements and improvements to or on the
Property; (iv) exercise all rights and powers of Grantor with respect to the
Property, whether in the name of Grantor or otherwise, including, without
limitation, the right to make, cancel, enforce or modify Leases, obtain and
evict tenants, and demand, sue for, collect and receive all Rents of the
Property and every part thereof; (v) require Grantor to pay monthly in advance
to Agent, or any receiver appointed to collect the Rents, the fair and
reasonable rental value for the use and occupation of such part of the Property
as may be occupied by Grantor; (vi) require Grantor to vacate and surrender
possession of the Property to Agent or to such receiver and, in default thereof,
Grantor may be evicted by summary proceedings or otherwise; and (vii) apply the
receipts from the Property to the payment of the Secured Obligations, in such
order, priority and proportions as Agent shall deem appropriate in its sole
discretion after deducting therefrom all expenses (including reasonable
attorneys’ fees) incurred in connection with the aforesaid operations and all
amounts necessary to pay the Taxes, insurance and other expenses in connection
with the Property, as well as just and reasonable compensation for the services
of Agent, its counsel, agents and employees;
(i)exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Personal
Property Collateral or any part thereof, and to take such other measures as
Agent may deem necessary for the care, protection and preservation of the
Personal Property Collateral, and (ii) request Grantor at its expense to
assemble the Personal Property Collateral and make it available to Agent at a
convenient place acceptable to Agent. Any notice of sale, disposition or other
intended action by Agent with respect to the Personal Property Collateral sent
to Grantor in accordance with the provisions hereof at least ten (10) days prior
to such action, shall constitute commercially reasonable notice to Grantor;
(j)apply any sums then deposited or held in escrow or otherwise by or on behalf

--------------------------------------------------------------------------------




of Agent in accordance with the terms of the Credit Agreement, this Deed of
Trust or any other Loan Document to the payment of all sums payable pursuant to
the Credit Agreement, this Deed of Trust and the other Loan Documents, including
without limitation advances made by Agent pursuant to the terms of this Deed of
Trust; or
(k)pursue such other remedies as Agent may have under applicable law.
In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of the Property, this Deed of Trust shall continue as a lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority. Should Agent elect to foreclose by exercise of the power of sale
contained herein, Agent shall notify Trustee and shall, if required, deposit
with Trustee the Credit Agreement, the original or a certified copy of this Deed
of Trust, and such other documents, receipts and evidences of expenditures made
and secured hereby as Trustee may require.
(x)    Upon receipt of such notice from Agent, Trustee shall cause to be
recorded and delivered to Grantor such notice of default as may then be required
by law and by this Deed of Trust. Trustee shall, without demand on Grantor,
after lapse of such time as may then be required by law and after recordation of
such notice of default and after notice of sale has been given as required by
law, sell the Property at the time and place of sale fixed by it in said notice
of sale, either as whole or in separate lots or parcels or items as Trustee
shall deem expedient, and in such order as it may determine, at public auction
to the highest bidder for cash in lawful money of the United States payable at
the time of sale. Trustee shall deliver to the purchaser or purchasers at such
sale its good and sufficient deed or deeds conveying the property so sold, but
without any covenant or warranty, express or implied. The recitals in such deed
of any matters or facts shall be conclusive proof of the truthfulness thereof.
Any person, including, without limitation, Grantor, any other Borrower, Trustee,
Agent or any Secured Party, may purchase at such sale, and Grantor hereby
covenants to warrant and defend the title of such purchaser or purchasers. If
Agent or any Secured Party purchases the Property at the foreclosure sale, such
Agent or Secured Party shall be entitled to apply all of any part of the Secured
Obligations as a credit towards the purchase price.
(y)    Trustee may postpone the sale of all or any portion of the Property from
time to time in accordance with the laws of the State in which the Land is
located.
(z)    To the fullest extent allowed by law, Grantor hereby expressly waives any
right which it may have to direct the order in which any of the Property shall
be sold in the event of any sale or sales pursuant to this Deed of Trust.
Upon the occurrence of an Event of Default, Agent, pursuant to the appropriate
provisions of the California Commercial Code, shall have the option to proceed
with respect to both the Real Property and the Personal Property in accordance
with its rights, powers and remedies with respect to such real property, in
which event the default provisions of the California Commercial Code shall not
apply. Such option shall be revocable by Agent as to all or any portion of the
Personal Property at any time prior to the sale of the remainder of the
Property. In the event Agent exercises this option, Agent shall designate
Trustee to conduct the sale of the Personal Property in combination with the
sale of the remainder of the Property. Should Agent elect instead to sell the
Personal Property or any part thereof which is real property or which Agent has
elected to treat as real property or which

--------------------------------------------------------------------------------




may be sold together with the Real Property as provided above, Agent or Trustee
shall give such notice of default and election to sell as may then be required
by law. The parties agree that if Agent shall elect to proceed with respect to
any portion of the Personal Property separately from the Real Property, five (5)
days notice of the sale of the Personal Property shall be reasonable notice. The
reasonable expenses of retaking, holding, preparing for sale, selling and the
like incurred by Agent shall include, but not be limited to, reasonable
attorneys’ fees, costs and expenses, and other expenses incurred by Agent.
Agent may from time to time rescind any notice of default or notice of sale
before any Trustee’s sale as provided above in accordance with the laws of the
State in which the Land is located. The exercise by Agent of such right of
rescission shall not constitute a waiver of any breach or default then existing
or subsequently occurring, or impair the right of Agent or any Secured Party to
execute and deliver to Trustee, as above provided, other declarations or notices
of default to satisfy the obligations of this Deed of Trust, or otherwise affect
any provision, covenant or condition of any Loan Document or any of the rights,
obligations or remedies of Trustee, Agent or any Secured Party hereunder or
thereunder.
Trustee and Agent shall have all powers, rights and remedies under applicable
law whether or not specifically or generally granted or described in this Deed
of Trust. Nothing contained herein shall be construed to impair or to restrict
such powers, rights and remedies or to preclude any procedures or process
otherwise available to trustees or beneficiaries under deeds of trust in the
State in which the Land is located. Trustee, Agent, and any Secured Party, and
each of them, shall be entitled to enforce the payment and performance of the
Secured Obligations and to exercise all rights and powers under this Deed of
Trust or under any other Loan Document or other agreement of any laws now or
hereafter in force, notwithstanding the fact that some or all of the Secured
Obligations may now or hereafter be otherwise secured, whether by Deed of Trust,
mortgage, pledge, lien, assignment or otherwise. Neither the acceptance of this
Deed of Trust nor its enforcement, whether by court action or pursuant to the
power of sale or other powers contained herein, shall prejudice or in any manner
affect Trustee’s, Agent’s or any Secured Party’s right to realize upon or
enforce any other rights or security now or hereafter held by Trustee or Agent.
Trustee, Agent and any Secured Party, and each of them, shall be entitled to
enforce this Deed of Trust and any other rights or security now or hereafter
held by Trustee, Agent or any Secured Party in such order and manner as they or
either of them may in their absolute discretion determine. No remedy herein
conferred upon or reserved to Trustee, Agent or any Secured Party is intended to
be exclusive of any other remedy contained herein or by law provided or
permitted, but each shall to the extent permitted by law be cumulative and in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity. Every power or remedy given by any of the Loan Documents to
Trustee, Agent or any Secured Party, or to which either of them may be otherwise
entitled, may be exercised, concurrently or independently, from time to time and
as often as may be deemed expedient by Trustee, Agent or any Secured Party, and
any of them may pursue inconsistent remedies. By exercising or by failing to
exercise any right, option or election hereunder, neither Agent nor any Secured
Party shall be deemed to have waived any provision hereof or to have released
Grantor or any other Borrower from any of Secured Obligations unless such waiver
or release is in writing and signed by Agent. The waiver by Agent of the failure
of Grantor or any other Borrower to perform or observe any term, covenant or
condition referred to or contained herein to be performed

--------------------------------------------------------------------------------




or observed by Grantor or any other Borrower shall not be deemed to be a waiver
of such term, covenant or condition or of any subsequent failure of Grantor or
any other Borrower to perform or observe the same or any other such term,
covenant or condition referred to or contained herein, and no custom or practice
which may develop among Grantor or any other Borrower and Agent or any Secured
Party during the term hereof shall be deemed a waiver of or in any way affect
the right of Agent or any Secured Party to insist upon the performance by
Borrowers of the Secured Obligations in strict accordance with the terms hereof
or of any other Loan Document.
In addition, Agent shall have the right to appoint a receiver when permitted
under Section 564 of the California Code of Civil Procedure, including, without
limitation, in order to enforce Agent’s rights under Section 2929.5 of the
California Civil Code. The receiver shall have all of the rights and powers to
the fullest extent permitted by law. The receiver shall have the right to apply
Rents to cleanup, remediation or other response actions concerning the release
or threatened release of Hazardous Materials, whether or not such actions are
pursuant to an order of any federal, state or local governmental agency.
Section 7.2    Application of Proceeds
The purchase money, proceeds and avails of any disposition of the Property, and
or any part thereof, or any other sums collected by Agent pursuant to this Deed
of Trust or the other Loan Documents, may be applied by Agent to the payment of
the Secured Obligations in such priority and proportions as Agent in its
discretion shall deem proper.
Section 7.3    Right to Cure Defaults
Upon the occurrence and during the continuance of any Event of Default, Agent
may, but without any obligation to do so and without notice to or demand on
Grantor and without releasing Grantor from any obligation hereunder, make any
payment or do any act required of Grantor hereunder in such manner and to such
extent as Agent may deem necessary to protect the security hereof. Agent is
authorized to enter upon the Property for such purposes, or appear in, defend,
or bring any action or proceeding to protect its interest in the Property or to
foreclose this Deed of Trust or collect the Secured Obligations, and the cost
and expense thereof (including reasonable attorneys’ fees to the extent
permitted by law), with interest as provided in this Section 7.3, shall
constitute a portion of the Secured Obligations and shall be due and payable to
Agent upon demand. All such costs and expenses incurred by Agent in remedying
such Event of Default or such failed payment or act or in appearing in,
defending, or bringing any such action or proceeding shall bear interest at the
default rate provided in the Credit Agreement, for the period after notice from
Agent that such cost or expense was incurred to the date of payment to Agent.
All such costs and expenses incurred by Agent together with interest thereon
calculated at the default rate provided in the Credit Agreement shall be deemed
to constitute a portion of the Secured Obligations and be secured by this Deed
of Trust and the other Loan Documents and shall be immediately due and payable
upon demand by Agent therefor. In addition to the foregoing award of attorneys’
fees and costs, Agent or any Secured Party shall be entitled to its attorneys’
fees and costs incurred in any post-judgment proceedings to collect or enforce
any judgment or order relating to this Deed of Trust, the Credit Agreement or
the other Loan Documents. This provision is separate and several and shall
survive the merger of this provision into any judgment.

--------------------------------------------------------------------------------




Section 7.4    Actions and Proceedings
Agent has the right to appear in and defend any action or proceeding brought
with respect to the Property and to bring any action or proceeding, in the name
and on behalf of Grantor, which Agent, in its discretion, decides should be
brought to protect its interest in the Property.
Section 7.5    Recovery of Sums Required To Be Paid
Agent shall have the right from time to time to take action to recover any sum
or sums which constitute a part of the Secured Obligations as the same become
due, without regard to whether or not the balance of the Secured Obligations
shall be due, and without prejudice to the right of Agent thereafter to bring an
action of foreclosure, or any other action, for any Event of Default existing at
the time such earlier action was commenced.
Section 7.6    Examination of Books and Records
At reasonable times and upon reasonable notice, Agent and its agents,
accountants and attorneys shall have the right to examine the records, books,
management and other papers of Grantor which reflect upon its financial
condition, at the Property or at any office regularly maintained by Grantor
where the books and records are located. Agent and its agents, accountants and
attorneys shall have the right to make copies and extracts from the foregoing
records and other papers. In addition, at reasonable times and upon reasonable
notice, Agent and its agents, accountants and attorneys shall have the right to
examine and audit the books and records of Grantor pertaining to the income,
expenses and operation of the Property during reasonable business hours at any
office of Grantor where the books and records are located. This Section 7.6
shall apply throughout the term of the Credit Agreement and without regard to
whether an Event of Default has occurred or is continuing.
Section 7.7    Other Rights, etc
a.The failure of Agent to insist upon strict performance of any term hereof
shall not be deemed to be a waiver of any term of this Deed of Trust. Grantor
shall not be relieved of Grantor’s obligations hereunder by reason of (i) the
failure of Agent or any Secured Party to comply with any request of Grantor, any
other Borrower, or any Guarantor to take any action to foreclose this Deed of
Trust or otherwise enforce any of the provisions hereof or of the other Loan
Documents, (ii) the release, regardless of consideration, of the whole or any
part of the Property, or of any Person liable for the Secured Obligations or any
portion thereof, or (iii) any agreement or stipulation by Agent extending the
time of payment or otherwise modifying or supplementing the terms of this Deed
of Trust or the other Loan Documents.
b.It is agreed that the risk of loss or damage to the Property is on Grantor,
and Agent shall have no liability whatsoever for decline in value of the
Property, for failure to maintain the Policies, or for failure to determine
whether insurance in force is adequate as to the amount of risks insured.
Possession by Agent shall not be deemed an election of judicial relief if any
such possession is requested or obtained with respect to any Property or
collateral not in Agent’s possession.

--------------------------------------------------------------------------------




c.Agent may resort for the payment of the Secured Obligations to any other
security held by Agent in such order and manner as Agent, in its discretion, may
elect. Agent may take action to recover the Secured Obligations, or any portion
thereof, or to enforce any covenant hereof without prejudice to the right of
Agent thereafter to foreclose this Deed of Trust. The rights of Agent under this
Deed of Trust shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Agent shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision. Agent shall not be limited exclusively to the rights and remedies
herein stated but shall be entitled to every right and remedy now or hereafter
afforded at law or in equity.
Section 7.8    Right to Release Any Portion of the Property
Agent may release any portion of the Property for such consideration as Agent
may require without, as to the remainder of the Property, in any way impairing
or affecting the lien or priority of this Deed of Trust, or improving the
position of any subordinate lienholder with respect thereto, except to the
extent that the obligations hereunder shall have been reduced by the actual
monetary consideration, if any, received by Agent for such release, and may
accept by assignment, pledge or otherwise any other property in place thereof as
Agent may require without being accountable for so doing to any other
lienholder. This Deed of Trust shall continue as a lien and security interest in
the remaining portion of the Property.
Section 7.9    Violation of Laws
If the Property is not in material compliance with all applicable legal
requirements, Agent may impose additional requirements upon Grantor in
connection herewith including, without limitation, monetary reserves or
financial equivalents.
Section 7.10    Recourse and Choice of Remedies
Notwithstanding any other provision of this Deed of Trust or the Credit
Agreement, Agent and the Indemnified Persons are entitled to enforce the
obligations of Grantor contained in Section 9.2 herein without first resorting
to or exhausting any security or collateral and without first having recourse to
the Credit Agreement or any of the Property, through foreclosure or acceptance
of a deed in lieu of foreclosure or otherwise, and in the event Agent commences
a foreclosure action against the Property, Agent is entitled to pursue a
deficiency judgment with respect to such obligations against Grantor. Grantor is
fully and personally liable for the obligations pursuant to Section 9.2 herein.
The liability of Grantor pursuant to Section 9.2 herein is not limited to the
original principal amount of the Loan. Notwithstanding the foregoing, nothing
herein shall inhibit or prevent Agent from foreclosing or exercising any other
rights and remedies pursuant to the Credit Agreement, this Deed of Trust and the
other Loan Documents, whether simultaneously with foreclosure proceedings or in
any other sequence. A separate action or actions may be brought and prosecuted
against Grantor pursuant to Section 9.2 herein whether or not action is brought
against any other Person or whether or not any other Person is joined in the
action or actions. In addition, Agent shall have the right but not the
obligation to join and participate in, as a party if it so elects, any
administrative or judicial proceedings or actions initiated in connection with
any matter addressed in Article VIII herein.

--------------------------------------------------------------------------------




Section 7.11    Right of Entry
Upon reasonable notice to Grantor, Agent and its agents shall have the right to
enter and inspect the Property at all reasonable times.
Article VIII - [Reserved.]
Article IX - INDEMNIFICATION
Section 9.1    General Indemnification
Grantor shall, at its sole cost and expense, protect, defend, indemnify, release
and hold harmless the Indemnified Persons from and against any and all claims,
suits, liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgments, awards, amounts
paid in settlement, punitive damages, foreseeable and unforeseeable
consequential damages, of whatever kind or nature (including but not limited to
reasonable attorneys’ fees and other costs of defense) (collectively, the
“Losses”) imposed upon or incurred by or asserted against any Indemnified Person
and directly or indirectly arising out of or in any way relating to any one or
more of the following: (a) ownership of this Deed of Trust, the Property or any
interest therein or receipt of any Rents; (b) any amendment to, or restructuring
of, the Secured Obligations, the Credit Agreement, this Deed of Trust, or any
other Loan Document; (c) any and all lawful action that may be taken by Agent or
Secured Parties in connection with the enforcement of the provisions of this
Deed of Trust, the Credit Agreement or any of the other Loan Documents, whether
or not suit is filed in connection with same, or in connection with Grantor, any
other Borrower, or any Guarantor and/or any partner, joint venturer or equity
holder thereof becoming a party to a voluntary or involuntary federal or state
bankruptcy, insolvency or similar proceeding; (d) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (e) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(f) any failure on the part of Grantor or any other Borrower to perform or be in
compliance with any of the terms of this Deed of Trust, the Credit Agreement or
any of the other Loan Documents; (g) performance of any labor or services or the
furnishing of any materials or other property in respect of the Property or any
part thereof; (h) the failure of any Person to file timely with the Internal
Revenue Service any forms that may be required in connection with this Deed of
Trust, or to supply a copy thereof in a timely fashion to the recipient of the
proceeds of the transaction in connection with which this Deed of Trust is made;
(i) any failure of the Property to be in compliance with any Legal Requirements;
(j) the enforcement by any Indemnified Person of the provisions of this Article
IX; (k) any and all claims and demands whatsoever which may be asserted against
Agent by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in any
Lease; (l) the payment of any commission, charge or brokerage fee to anyone
claiming through Grantor which may be payable in connection with the funding of
the Loan; or (m) any misrepresentation made by Grantor in this Deed of Trust or
any other Loan Document. Any amounts payable to Agent or any other Indemnified
Person, by reason of the application of this Section 9.1 shall become
immediately due and payable and shall bear

--------------------------------------------------------------------------------




interest at the default rate provided in the Credit Agreement from the date loss
or damage is sustained by the Indemnified Persons until paid.
Section 9.2    Deed of Trust and/or Intangible Tax
Grantor shall, at its sole cost and expense, protect, defend, indemnify, release
and hold harmless the Indemnified Persons from and against any and all Losses
imposed upon or incurred by or asserted against any Indemnified Person and
directly or indirectly arising out of or in any way relating to any tax on the
making and/or recording of this Deed of Trust or any of the other Loan
Documents, but excluding any income, franchise or other similar taxes.
Article X - WAIVERS
Section 10.1    Waiver of Counterclaim
To the extent permitted by applicable law, Grantor hereby waives the right to
assert a counterclaim, other than a mandatory or compulsory counterclaim, in any
action or proceeding brought against it by Agent arising out of or in any way
connected with this Deed of Trust, the Credit Agreement, any of the other Loan
Documents, or the Secured Obligations.
Section 10.2    Marshalling and Other Matters
To the extent permitted by applicable law, Grantor hereby waives the benefit of
all appraisement, valuation, stay, extension, reinstatement and redemption laws
now or hereafter in force and all rights of marshalling in the event of any sale
hereunder of the Property or any part thereof or any interest therein. Further,
Grantor hereby expressly waives any and all rights of redemption from sale under
any order or decree of foreclosure of this Deed of Trust on behalf of Grantor,
and on behalf of each and every person acquiring any interest in or title to the
Property subsequent to the date of this Deed of Trust and on behalf of all
persons to the extent permitted by applicable law.
Section 10.3    Waiver of Notice
To the extent permitted by applicable law, Grantor shall not be entitled to any
notices of any nature whatsoever from Agent or any Secured Party except with
respect to matters for which this Deed of Trust specifically and expressly
provides for the giving of notice by Agent to Grantor and except with respect to
matters for which Agent is required by applicable law to give notice, and
Grantor hereby expressly waives the right to receive any notice from Agent with
respect to any matter for which this Deed of Trust does not specifically and
expressly provide for the giving of notice by Agent to Grantor.
Section 10.4    Waiver of Statute of Limitations
To the extent permitted by applicable law, Grantor hereby expressly waives and
releases to the fullest extent permitted by law, the pleading of any statute of
limitations as a defense to the payment or performance of the Secured
Obligations.
Section 10.5    Waiver of Jury Trial

--------------------------------------------------------------------------------




TO THE EXTENT NOW OR HEREAFTER PERMITTED BY APPLICABLE LAW, GRANTOR AND AGENT,
BY ITS ACCEPTANCE HEREOF, EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH
REGARD TO THIS DEED OF TRUST OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GRANTOR AND AGENT
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF GRANTOR AND
AGENT IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY GRANTOR AND AGENT.
Section 10.6    Survival
The representations and warranties, covenants, and other obligations arising
under Article VIII hereof, shall continue indefinitely in full force and effect
and shall survive and shall in no way be impaired by any of the following: any
satisfaction or other termination of this Deed of Trust, any assignment or other
transfer of all or any portion of this Deed of Trust or Agent’s interest in the
Property (but, in such case, shall benefit both Indemnified Persons and any
assignee or transferee), any exercise of Agent’s rights and remedies pursuant
hereto including, but not limited to, foreclosure or acceptance of a deed in
lieu of foreclosure, any exercise of any rights and remedies pursuant to the
Credit Agreement or any of the other Loan Documents, any transfer of all or any
portion of the Property (whether by Grantor or by Agent following foreclosure or
acceptance of a deed in lieu of foreclosure or at any other time), any amendment
to this Deed of Trust, the Credit Agreement or the other Loan Documents, and any
act or omission that might otherwise be construed as a release or discharge of
Grantor from the obligations pursuant hereto.
Article XI - INTENTIONALLY OMITTED
Article XII - NOTICES
All notices or other written communications hereunder shall be delivered in
accordance with Section 11 of the Credit Agreement.
Article XIII - APPLICABLE LAW
Section 13.1    Governing Law
(a)    THIS DEED OF TRUST WAS NEGOTIATED IN THE STATE OF GEORGIA, THE LOAN WAS
MADE BY LENDERS AND ACCEPTED BY BORROWERS IN THE STATE OF GEORGIA, AND THE
PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
GEORGIA, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE

--------------------------------------------------------------------------------




PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS DEED OF TRUST AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF GEORGIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH
STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT HERETO SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW
OF THE STATE IN WHICH THE LAND IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF
GEORGIA SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF THIS DEED
OF TRUST AND ALL OF THE OBLIGATIONS ARISING HEREUNDER.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST AGENT OR GRANTOR ARISING OUT
OF OR RELATING TO THIS DEED OF TRUST SHALL BE INSTITUTED, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ONLY IN THE STATE OR FEDERAL COURT LOCATED IN THE
COUNTY OF FULTON, STATE OF GEORGIA; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY PERSONAL PROPERTY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH PERSONAL PROPERTY COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. GRANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. GRANTOR AGREES THAT SERVICE
OF PROCESS UPON IT IN ACCORDANCE WITH ARTICLE XII HEREOF SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GRANTOR IN ANY SUCH SUIT, ACTION
OR PROCEEDING IN THE STATE OF GEORGIA.
Section 13.2    Provisions Subject to Applicable Law
All rights, powers and remedies provided in this Deed of Trust may be exercised
only to the extent that the exercise thereof does not violate any applicable
provisions of law and are intended to be limited to the extent necessary so that
they will not render this Deed of Trust invalid, unenforceable or not entitled
to be recorded, registered or filed under the provisions of any applicable law.
If any term of this Deed of Trust or any application thereof shall be invalid or
unenforceable, the remainder of this Deed of Trust and any other application of
the term shall not be affected thereby.



--------------------------------------------------------------------------------




Article XIV - DEFINITIONS
All capitalized terms not defined herein shall have the respective meanings set
forth in the Credit Agreement. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this Deed
of Trust may be used interchangeably in singular or plural form and the word
“Grantor” shall mean “Grantor and any subsequent owner or owners of the Property
or any part thereof or any interest therein,” the word “Agent” shall mean “Agent
and any subsequent agent under the Credit Agreement,” the word “Lenders” shall
mean “Lenders and any subsequent lender under the Credit Agreement,” the word
“Property” shall include any portion of the Property and any interest therein,
and the phrases “attorneys’ fees”, “legal fees” and “counsel fees” shall include
any and all attorneys’, paralegal and law clerk fees and disbursements,
including, but not limited to, fees and disbursements at the pre-trial, trial
and appellate levels incurred or paid by Agent or any Secured Party in
protecting its or their interest in the Property and enforcing its rights
hereunder.
Article XV - MISCELLANEOUS PROVISIONS
Section 15.1    No Oral Change
This Deed of Trust, and any provisions hereof, may not be modified, amended,
waived, extended, changed, discharged or terminated orally or by any act or
failure to act on the part of any Borrower, any Secured Party or Agent, but only
by an agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.
Section 15.2    Successors and Assigns
This Deed of Trust shall be binding upon and inure to the benefit of Grantor and
Agent (individually and as agent for the Secured Parties) and their respective
successors and assigns forever.
Section 15.3    Inapplicable Provisions
If any term, covenant or condition of the Credit Agreement or this Deed of Trust
is held to be invalid, illegal or unenforceable in any respect, the Credit
Agreement and this Deed of Trust shall be construed without such provision.
Section 15.4    Headings, etc
The headings and captions of various Sections of this Deed of Trust are for
convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.
Section 15.5    Number and Gender
Whenever the context may require, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns and pronouns

--------------------------------------------------------------------------------




shall include the plural and vice versa.
Section 15.6    Subrogation
If any or all of the proceeds of the Credit Agreement have been used to
extinguish, extend or renew any indebtedness heretofore existing against the
Property, then, to the extent of the funds so used, Agent shall be subrogated to
all of the rights, claims, liens, titles, and interests existing against the
Property heretofore held by, or in favor of, the holder of such indebtedness and
such former rights, claims, liens, titles, and interests, if any, are not waived
but rather are continued in full force and effect in favor of Agent and are
merged with the lien and security interest created herein as cumulative security
for the payment and performance of the Secured Obligations.
Section 15.7    Entire Agreement
The Credit Agreement, this Deed of Trust and the other Loan Documents constitute
the entire understanding and agreement between Grantor and Agent with respect to
the transactions arising in connection with the Secured Obligations and
supersede all prior written or oral understandings and agreements between
Grantor and Agent with respect thereto. Grantor hereby acknowledges that, except
as incorporated in writing in the Credit Agreement, this Deed of Trust and the
other Loan Documents, there are not, and were not, and no persons are or were
authorized by Agent or any Secured Party to make, any representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the transaction which is the subject of the Credit Agreement, this
Deed of Trust and the other Loan Documents.
Section 15.8    Limitation on Agent’s and Secured Parties’ Responsibility
No provision of this Deed of Trust shall operate to place any obligation or
liability for the control, care, management or repair of the Property upon Agent
or any Secured Party, nor shall it operate to make Agent or any Secured Party
responsible or liable for any waste committed on the Property by the tenants or
any other Person, or for any dangerous or defective condition of the Property,
or for any negligence in the management, upkeep, repair or control of the
Property resulting in loss or injury or death to any tenant, licensee, employee
or stranger. Nothing herein contained shall be construed as constituting Agent a
“mortgagee in possession.”
Section 15.9    Trustee Provisions.
(a)    From time to time upon written request of Agent and presentation of this
Deed of Trust for endorsement and without affecting the personal liability of
any person for the payment and performance of the Secured Obligations, Trustee
may, without liability therefor and without notice, (i) reconvey all or any part
of the Property; (ii) consent to the making of any map or plat thereof; (iii)
join in granting any easement thereon; (iv) join in any declaration of covenants
and restrictions; or (v) join in any extension agreement or any agreement
subordinating the lien or charge hereof. Trustee or Agent may from time to time
apply in any court of competent jurisdiction for aid and direction in the
execution of the trusts hereunder and the enforcement of the rights and remedies
available hereunder, and Trustee or Agent may obtain orders or decrees directing
or confirming or approving acts in the execution of such trusts and the
enforcement of such remedies.

--------------------------------------------------------------------------------




Trustee has no obligation to notify any party of any pending sale or any action
or proceeding unless held or commenced and maintained by Trustee under this Deed
of Trust. Grantor shall pay to Trustee reasonable compensation and reimbursement
for services and expenses in the enforcement of the trusts created hereunder,
including reasonable attorneys’ fees. Grantor shall indemnify Trustee and any
Indemnified Person against all losses, claims, demands and liabilities which
either may incur, suffer or sustain in the execution of the trusts created
hereunder or in the performance of any act required or permitted hereunder or by
law, except to the extent arising out of Trustee’s and Agent’s gross negligence
or willful misconduct.
(b)    From time to time, by a writing signed by Agent, Agent may appoint
another trustee to act in the place and stead of Trustee or any successor, with
the same effect as if originally named Trustee herein
Article XVI - DEED OF TRUST PROVISIONS
Section 16.1    Concerning the Trustee
Trustee shall be under no duty to take any action hereunder except as expressly
required hereunder or by law, or to perform any act which would involve Trustee
in any expense or liability or to institute or defend any suit in respect
hereof, unless properly indemnified to Trustee’s reasonable satisfaction.
Trustee, by acceptance of this Deed of Trust, covenants to perform and fulfill
the trusts herein created, being liable, however, only for gross negligence or
willful misconduct, and hereby waives any statutory fee and agrees to accept
reasonable compensation, in lieu thereof, for any services rendered by Trustee
in accordance with the terms hereof. Trustee may resign at any time upon giving
thirty (30) days’ notice to Grantor and to Agent. Agent may remove Trustee at
any time or from time to time and select a successor trustee. In the event of
the death, removal, resignation, refusal to act, or inability to act of Trustee,
or in its sole discretion for any reason whatsoever Agent may, without notice
and without specifying any reason therefor and without applying to any court,
select and appoint a successor trustee, by an instrument recorded wherever this
Deed of Trust is recorded and all powers, rights, duties and authority of
Trustee, as aforesaid, shall thereupon become vested in such successor. Such
substitute trustee shall not be required to give bond for the faithful
performance of the duties of Trustee hereunder unless required by Agent. The
procedure provided for in this paragraph for substitution of Trustee shall be in
addition to and not in exclusion of any other provisions for substitution, by
law or otherwise.
Section 16.2    Trustee’s Fees
Grantor shall pay all reasonable costs, fees and expenses incurred by Trustee
and Trustee’s agents and counsel in connection with the performance by Trustee
of Trustee’s duties hereunder and all such costs, fees and expenses shall be
secured by this Deed of Trust.
Section 16.3    Certain Rights
With the approval of Agent, Trustee shall have the right to take any and all of
the following actions: (a) to select, employ, and consult with counsel (who may
be, but need not be, counsel for Agent or any Secured Party) upon any matters
arising hereunder, including the preparation,

--------------------------------------------------------------------------------




execution, and interpretation of this Deed of Trust or the other Loan Documents,
and shall be fully protected in relying as to legal matters on the advice of
counsel, (b) to execute any of the trusts and powers hereof and to perform any
duty hereunder either directly or through his/her agents or attorneys, (c) to
select and employ, in and about the execution of his/her duties hereunder,
suitable accountants, engineers and other experts, agents and attorneys-in-fact,
either corporate or individual, not regularly in the employ of Trustee, and
Trustee shall not be answerable for any act, default, negligence, or misconduct
of any such accountant, engineer or other expert, agent or attorney-in-fact, if
selected with reasonable care, or for any error of judgment or act done by
Trustee in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for Trustee’s gross negligence or bad faith and
(d) any and all other lawful action as Agent may instruct Trustee to take to
protect or enforce Agent’s or any Secured Party’s rights hereunder. Trustee
shall not be personally liable in case of entry by Trustee, or anyone entering
by virtue of the powers herein granted to Trustee, upon the Property for debts
contracted for or liability or damages incurred in the management or operation
of the Property. Trustee shall have the right to rely on any instrument,
document, or signature authorizing or supporting an action taken or proposed to
be taken by Trustee hereunder, believed by Trustee in good faith to be genuine.
Trustee shall be entitled to reimbursement for actual expenses incurred by
Trustee in the performance of Trustee’s duties hereunder and to reasonable
compensation for such of Trustee’s services hereunder as shall be rendered.
Section 16.4    Retention of Money
All moneys received by Trustee shall, until used or applied as herein provided,
be held in trust for the purposes for which they were received, but need not be
segregated in any manner from any other moneys (except to the extent required by
applicable law) and Trustee shall be under no liability for interest on any
moneys received by Trustee hereunder.
Section 16.5    Perfection of Appointment
Should any deed, conveyance, or instrument of any nature be required from
Grantor by any Trustee or substitute trustee to more fully and certainly vest in
and confirm to the Trustee or substitute trustee such estates rights, powers,
and duties, then, upon request by the Trustee or substitute trustee, any and all
such deeds, conveyances and instruments shall be made, executed, acknowledged,
and delivered and shall be caused to be recorded and/or filed by Grantor.
Section 16.6    Succession Instruments
Any substitute trustee appointed pursuant to any of the provisions hereof shall,
without any further act, deed, or conveyance, become vested with all the
estates, properties, rights, powers, and trusts of its or his/her predecessor in
the rights hereunder with like effect as if originally named as Trustee herein;
but nevertheless, upon the written request of Agent or of the substitute
trustee, the Trustee ceasing to act shall execute and deliver any instrument
transferring to such substitute trustee, upon the trusts herein expressed, all
the estates, properties, rights, powers, and trusts of the Trustee so ceasing to
act, and shall duly assign, transfer and deliver any of the property and moneys
held by such Trustee to the substitute trustee so appointed in the Trustee’s
place.



--------------------------------------------------------------------------------




Article XVII - STATE SPECIFIC PROVISIONS
Section 17.1    Certain Matters Relating to Property Located in the State of
California
With respect to the Property which is located in the State of California,
notwithstanding anything contained herein to the contrary:
(a)    Upon written request of Agent stating that all sums secured hereby have
been paid, upon surrender to Trustee of the Credit Agreement and the original or
a certified copy of this Deed of Trust for cancellation and retention, and upon
payment of its fees, Trustee shall fully reconvey, without warranty, the entire
remaining Property then held hereunder. The recitals in such reconveyance of any
matters of facts shall be conclusive proof of the truthfulness thereof. The
grantee in such reconveyance may be described as “the person or persons legally
entitled thereto.”
(b)    No portion of the proceeds of the Loan shall be used by Grantor to
finance the purchase or construction of real property containing four (4) or
fewer residential units or on which four (4) or fewer residential units are to
be constructed. No portion of the Property is or will be a “dwelling” within the
meaning of Section 10240.1 or Section 10240.2 of the California Business and
Professions Code.
(c)    In the event that any portion of the Property is determined to be
“environmentally impaired” (as “environmentally impaired” is defined in
California Code of Civil Procedure Section 726.5(e)(3)) or to be an “affected
parcel” (as “affected parcel” is defined in California Code of Civil Procedure
Section 726.5(e)(1)), then, without otherwise limiting or in any way affecting
Agent’s or Trustee’s rights and remedies under this Deed of Trust, Agent may
elect to exercise its right under California Code of Civil Procedure Section
726.5(a) to (i) waive its lien on such environmentally impaired or affected
portion of the Property, and (ii) exercise the rights and remedies of an
unsecured creditor, including reduction of its claim against Grantor to judgment
and any other rights and remedies permitted by law. For purposes of determining
Agent’s right to proceed as an unsecured creditor under California Code of Civil
Procedure Section 726.5(a), Grantor shall be deemed to have willfully permitted
or acquiesced in a release or threatened release of hazardous materials, within
the meaning of California Code of Civil Procedure Section 726.5(d)(1), if the
release or threatened release of hazardous materials was knowingly or
negligently caused or contributed to by any lessee, occupant or user of any
portion of the Property and Grantor knew or should have known of the activity by
such lessee, occupant or user which caused or contributed to the release or
threatened release. Agent shall have the right under this Deed of Trust to
allocate amounts recovered on the damages first to those portions thereof other
than damages and other amounts recoverable under California Code of Civil
Procedure Section 736, and thereafter to damages and other amounts recoverable
under said Section.
(d)    Neither the enforcement of any of the remedies under this Deed of Trust
nor any other remedies afforded to Agent under the Loan Documents, at law or in
equity, shall cause Agent or Trustee to be deemed or construed to be a mortgagee
in possession of the Property, to obligate Agent or Trustee to lease the
Property or attempt to do so, or to take any action, incur any expense, or
perform or discharge any obligation, duty or liability whatsoever under any of
the Leases or otherwise.

--------------------------------------------------------------------------------




(e)    To the best of Grantor’s knowledge, the Property has not been designated
as “border zone property” under the provisions of California Healthy and Safety
Code, Sections 25220 et. seq. (“Border Zone Property”) and there has been no
occurrence or condition on any real property adjoining or in the vicinity of the
Property that could cause the Property to be designated as Border Zone Property.
(f)    If any foreclosure sale is effected, Trustee shall apply the proceeds of
such sale in the following order of priority: First, to the costs, fees and
expenses of exercising the power of sale and of sale, including, without
limitation, the payment of the Trustee’s fees and attorneys’ fees permitted
pursuant to subdivision (b) of California Civil Code Section 2924d and
subdivision (b) of Section 2924k; Second, to the payment of the Secured
Obligations and all other losses, costs and damages which are secured by this
Deed of Trust, in such order as Agent shall determine in its sole discretion;
Third, to satisfy the outstanding balance of obligations secured by any junior
liens or encumbrances in the order of their priority; and Fourth, to the Grantor
or the Grantor’s successor in interest, or in the event the Property has been
sold or transferred to another, to the vested owner of record at the time of the
Trustee’s sale.
(g)    [Reserved].
(h)    Notwithstanding anything to the contrary contained herein, no portion of
the Secured Obligations or any other losses, costs or damages secured by this
Deed of Trust shall be or be deemed to be offset or compensated by all or any
part of any claim, cause of action, counterclaim, or cross-claim, whether
liquidated or unliquidated, that Grantor may have or claim to have against
Agent. Grantor hereby waives, to the fullest extent permitted by applicable law,
the benefits of California Code of Civil Procedure §431.70, which provides:
Where cross-demands for money have existed between persons at any point in time
when neither demand was barred by the statute of limitations, and an action is
thereafter commenced by one such person, the other person may assert in the
answer the defense of payment in that the two demands are compensated so far as
they equal each other, notwithstanding that an independent action asserting the
person's claim would at the time of filing the answer be barred by the statute
of limitations. If the cross-demand would otherwise be barred by the statute of
limitations, the relief accorded under this section shall not exceed the value
of the relief granted to the other party. The defense provided by this section
is not available if the cross-demand is barred for failure to assert it in a
prior action under Section 426.30. Neither person can be deprived of the
benefits of this section by the assignment or death of the other. For the
purposes of this section, a money judgment is a “demand for money” and, as
applied to a money judgment, the demand is barred by the statute of limitations
when enforcement of the judgment is barred under Chapter 3 (commencing with
Section 683.010) of Division 1 of Title 9.
Section 17.2    Non-Borrower Trustor Provisions
To the extent the Deed of Trust secures a promissory note and other loan
documents ("Other

--------------------------------------------------------------------------------




Loan Documents") made by a party or parties ("Borrower") not identical to the
party or parties constituting Grantor, the party or parties constituting Grantor
agree as follows:
(i)    Grantor hereby waives any right it may now or hereafter have to require
Agent, as a condition to the exercise of any remedy or other right against
Grantor hereunder or under any other document executed by Grantor in connection
with any Secured Obligation: (a) to proceed against any Borrower or other
person, or against any other collateral assigned to Agent by Grantor or any
Borrower or other person; (b) to pursue any other right or remedy in Agent's
power; or (c) to make or give (except as otherwise expressly provided in the
Other Loan Documents) any presentment, demand, protest, notice of dishonor,
notice of protest or other demand or notice of any kind in connection with any
Secured Obligation or any collateral (other than the Property) for any Secured
Obligation.
(ii)    Grantor hereby waives any defense it may now or hereafter have that
relates to: (a) any disability or other defense of any Borrower or other person;
(b) the cessation, from any cause other than full performance, of the
obligations of Borrower or any other person; (c) the application of the proceeds
of any Secured Obligation, by any Borrower or other person, for purposes other
than the purposes represented to Grantor by any Borrower or otherwise intended
or understood by Grantor or any Borrower; (d) any act or omission by Agent which
directly or indirectly results in or contributes to the release of any Borrower
or other person or any collateral for any Secured Obligation; (e) the
unenforceability or invalidity of any collateral assignment (other than this
Deed of Trust) or guaranty with respect to any Secured Obligation, or the lack
of perfection or continuing perfection or lack of priority of any lien (other
than the lien hereof) which secures any Secured Obligation; (f) any failure of
Agent to marshal assets in favor of Grantor or any other person; (g) any
modification of any Secured Obligation, including any renewal, extension,
acceleration or increase in interest rate; (h) any and all rights and defenses
arising out of an election of remedies by Agent, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed Grantor's rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise; (i) any law which provides that
the obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal or which reduces a
surety's or guarantor's obligation in proportion to the principal obligation;
(j) any failure of Agent to file or enforce a claim in any bankruptcy or other
proceeding with respect to any person; (k) the election by Agent, in any
bankruptcy proceeding of any person, of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code; (l) any extension of
credit or the grant of any lien under Section 364 of the United States
Bankruptcy Code; (m) any use of cash collateral under Section 363 of the United
States Bankruptcy Code; or (n) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any person.
Grantor further waives any and all rights and defenses that Grantor may have
because Borrower’s debt is secured by real property; this means, among other
things, that: (1) Agent may collect from Grantor without first foreclosing on
any real or personal property collateral pledged by Borrower; (2) if Agent
forecloses on any real property collateral pledged by Borrower, then (A) the
amount of the debt may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) Agent may collect from Grantor even if Agent, by foreclosing on
the real property collateral, has destroyed any

--------------------------------------------------------------------------------




right Grantor may have to collect from Borrower. The foregoing sentence is an
unconditional and irrevocable waiver of any rights and defenses Grantor may have
because Borrower’s debt is secured by real property. These rights and defenses
being waived by Grantor include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure. Without limiting the generality of the foregoing or any other
provision hereof, Grantor further expressly waives to the extent permitted by
law any and all rights and defenses, including without limitation any rights of
subrogation, reimbursement, indemnification and contribution, which might
otherwise be available to Grantor under California Civil Code Sections 2787 to
2855, inclusive, 2899 and 3433, or under California Code of Civil Procedure
Sections 580a, 580b, 580d and 726, or any of such sections.
(iii)    Grantor hereby waives, until such time as all Secured Obligations are
fully performed: (a) any right of subrogation against any Borrower that relates
to any Secured Obligation; (b) any right to enforce any remedy Grantor may now
or hereafter have against any Borrower that relates to any Secured Obligation;
and (c) any right to participate in any collateral now or hereafter assigned to
Agent with respect to any Secured Obligation.
(iv)    Grantor warrants and agrees: (a) that Agent would not make the Loan but
for this Deed of Trust; (b) that Grantor has not relied, and will not rely, on
any representations or warranties by Agent to Grantor with respect to the credit
worthiness of any Borrower or the prospects of repayment of any Secured
Obligation from sources other than the Subject Property; (c) that Grantor has
established and/or will establish adequate means of obtaining from each Borrower
on a continuing basis financial and other information pertaining to the business
operations, if any, and financial condition of each Borrower; (d) that Grantor
assumes full responsibility for keeping informed with respect to each Borrower's
business operations, if any, and financial condition; (e) that Agent shall have
no duty to disclose or report to Grantor any information now or hereafter known
to Agent with respect to any Borrower, including, without limitation, any
information relating to any of Borrower's business operations or financial
condition; and (f) that Grantor is familiar with the terms and conditions of the
Other Loan Documents and consents to all provisions thereof.
(v)    Agent's rights hereunder shall be reinstated and revived, and the
enforceability of this Deed of Trust shall continue, with respect to any amount
at any time paid on account of any Secured Obligation which Agent is thereafter
required to restore or return in connection with a bankruptcy, insolvency,
reorganization or similar proceeding with respect to any Borrower.
(vi)    Grantor hereby agrees that after the occurrence and during the
continuance of any Event of Default described in Section 8.4 or 8.5 of the
Credit Agreement, or any other Event of Default under the Credit Agreement and
the election by Agent or the Required Lenders to exercise any rights or remedies
under Section 9.1 of the Credit Agreement, Grantor will not demand, sue for or
otherwise attempt to collect any indebtedness of any Borrower owing to Grantor
until the Secured Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, Grantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by Grantor as trustee for Agent, and Grantor
shall deliver any such amounts to Agent for application to the Secured
Obligations in accordance with Section

--------------------------------------------------------------------------------




2.4(b) of the Credit Agreement.
(vii)    Grantor warrants that all of the waivers in this Deed of Trust are made
with full knowledge of their significance, and of the fact that events giving
rise to any defense or other benefit waived by Grantor may destroy or impair
rights which Grantor would otherwise have against Agent, Borrower and other
persons, or against collateral. Grantor agrees that all such waivers are
reasonable under the circumstances and further agrees that, if any such waiver
is determined (by a court of competent jurisdiction) to be contrary to any law
or public policy, the other waivers herein shall nonetheless remain in full
force and effect.
(viii)    Grantor hereby acknowledges that: (a) the obligations undertaken by
Grantor in this Deed of Trust are complex in nature, and (b) numerous possible
defenses to the enforceability of these obligations may presently exist and/or
may arise hereafter, and (c) as part of Agent's consideration for entering into
this transaction, Agent has specifically bargained for the waiver and
relinquishment by Grantor of all such defenses, and (d) Grantor has had the
opportunity to seek and receive legal advice from skilled legal counsel in the
area of financial transactions of the type contemplated herein. Given all of the
above, Grantor does hereby represent and confirm to Agent that Grantor is fully
informed regarding, and that Grantor does thoroughly understand: (w) the nature
of all such possible defenses, and (x) the circumstances under which such
defenses may arise, and (y) the benefits which such defenses might confer upon
Grantor, and (z) the legal consequences to Grantor of waiving such defenses.
Grantor acknowledges that Grantor makes this Deed of Trust with the intent that
this Deed of Trust and all of the informed waivers herein shall each and all be
fully enforceable by Agent, and that Agent is induced to enter into this
transaction in material reliance upon the presumed full enforceability thereof.
(ix)    This Deed of Trust and the Other Loan Documents contain or expressly
incorporate by reference the entire agreement of the parties with respect to the
matters contemplated therein and supersede all prior negotiations or agreements,
written or oral. This Deed of Trust and the Other Loan Documents shall not be
modified except by written instrument executed by all parties. Any reference to
the Other Loan Documents includes any amendments, renewals or extensions now or
hereafter approved by Agent in writing.
(j)    To the extent of any conflict between the terms and provisions of this
Section 17.2 and the other provisions of this Deed of Trust, the provisions of
this Section 17.2 shall govern and control.
[NO FURTHER TEXT ON THIS PAGE]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Deed of Trust has been executed by Grantor as of the
day and year first above written.
GRANTOR:
FABRICA INTERNATIONAL, INC.,
a California corporation




Signature: /s/ Jon A. Faulkner
Name: Jon A. Faulkner
Title: President





--------------------------------------------------------------------------------




ACKNOWLEDGMENT
STATE OF GEORGIA    )
                ) ss:
COUNTY OF GORDON)
On September 13, 2011, before me, Peggy Ann Bigham, personally appeared Jon A.
Faulkner personally known to me (or proved on the basis of satisfactory
evidence) to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
WITNESS my hand and official seal.
Signature: /s/Peggy Ann Bigham Print Name: Peggy Ann Bigham
My commission expires: 9-18-14











36

--------------------------------------------------------------------------------

EXHIBIT A
To Deed of Trust
Legal Description





